Citation Nr: 1643990	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  06-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU), to include on a schedular and extraschedular basis.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from February 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In September 2010 and September 2011, the Board remanded this matter for additional development.

The Board denied the TDIU claim on appeal in a February 2013 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion) in October 2013, which was granted by Order of the Court that same month. Accordingly, the appeal was remanded to the Board for further consideration.

In February 2014, the Board again remanded this matter for additional development.

The Board then denied the TDIU claim on appeal in a March 2015 decision.  The Veteran appealed this decision to the Court.  The parties filed a Joint Motion in August 2016, which was granted by Order of the Court that same month.  Accordingly, the appeal was remanded to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A review of the electronic claims file reveals that further development on the matter of entitlement to TDIU is warranted.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  These cases should be referred for extraschedular consideration.  38 C.F.R. § 4.16(b) (2015).

The Veteran's sole service-connected disability of post-concussion encephalopathy with headaches due to skull fracture is rated as 30 percent disabling, effective March 30, 1998.  His combined service-connected disability rating is 30 percent from March 30, 1998.  During the appeal period, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability, as his combined rating for his sole service-connected disability is not 70 percent or more.  Therefore, he is not entitled to a TDIU rating on a schedular basis during the appeal period.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  As noted above, those cases should be referred for extraschedular consideration under 38 C.F.R. § 4.16(b) (2015).

In the August 2016 Joint Motion, the parties agreed that an October 2010 VA medical examination report and March 2014 addendum VA medical opinion, which incorporated the statements from the October 2010 report, were inadequate because they relied on an inaccurate factual predicate, specifically the October 2010 VA examiner's repeated statement that the Veteran retired from his occupation as a bar owner in 2001 due to age or duration of work.  The parties found that this statement rendered the VA examiner's factual predicate inaccurate, as the evidence of record indicated that the Veteran ceased work as a bar owner in approximately 1983 and had not been successfully employed since that time.  The parties also agreed that the Board failed to satisfy VA's duty to assist the Veteran, as the record did not contain September 2012 VA neuropsychological testing results cited by the March 2014 VA examiner or any other post-August 2010 VA treatment records.  It was noted that the Board's failure to obtain and review those records was prejudicial, as they were relied upon in the March 2014 VA addendum opinion.  

Finally, the parties agreed that the Board provided a prejudicially inadequate statement of reasons or bases to support its assessment of the favorable evidence of record and its discussion did not ensure compliance with this Court's prior October 2013 remand order.  It was indicated that the Board's failure to adequately address a facially favorable opinion dated in November 2005 from VA physician, C. N, M. D., prevented the parties from understanding the justification for the Board's decision and precluded effective judicial review.  The parties also determined that the Board's reliance upon the inadequate October 2010 VA medical examination report and March 2014 addendum opinion to support its finding that the Veteran was able to do light or sedentary work, rendered its discussion non-compliant with the Court's prior October 2013 remand order.

Based on the foregoing discussion and pursuant to the August 2016 Joint Motion, evidence of record reflects that the Veteran receives VA medical treatment for his service-connected disability from North Florida/South Georgia Veterans Health System (VAHCS), including the VA Medical Centers (VAMC) in Gainesville, Florida, and Lake City, Florida.  As evidence of record only includes treatment records dated up to August 2010 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record, to include the September 2012 VA neuropsychological testing results referenced in the March 2014 VA addendum opinion.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, pursuant to the August 2016 Joint Motion and in light of the cumulative record discussed above, to include the inadequacy of the VA examiner's October 2010 and March 2014 opinions, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's sole service-connected disability, post-concussion encephalopathy with headaches due to skull fracture, prevents him from obtaining and retaining substantially gainful employment.  As such, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated treatment records pertaining to the Veteran's service-connected disability, post-concussion encephalopathy with headaches due to skull fracture, from the North Florida/South Georgia VAHCS, including Gainesville VAMC and Lake City VAMC, for the time period from August 2010 to the present, to include September 2012 VA neuropsychological testing results, and associate them with the record.

2.  Thereafter, obtain a VA medical examination and medical opinion to determine whether the functional effects of the Veteran's service-connected disability, post-concussion encephalopathy with headaches due to skull fracture, precludes him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The electronic claims file must be made available to the examiner, preferably a neurologist, and the examiner must specify in the report that the electronic claims file has been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disability prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from August 2004 to the present.  

The VA examiner must address the extent of functional and industrial impairment solely due to the Veteran's service-connected disability, post-concussion encephalopathy with headaches due to skull fracture.  The examiner must furnish a full description of the effects of the service-connected disability on the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disability precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

The examiner is informed that evidence of record reflects that the Veteran ceased work as a bar owner in approximately 1983 and has not been successfully employed since that time.  The examiner should also acknowledge and discuss the functional impact findings contained in the September 2003 statement from the Veteran's VA vocational rehabilitation counselor; the September 2003, November 2005, and January 2006 statements from VA physician, C. N., M. D.; the November 2004, January 2005, and February 2005 VA examination reports; the October 2010 VA examination report with March 2014 addendum opinion; VA neuropsychology consults dated in July 2004 and September 2012; and the November 2014 memo from VA's Director of Compensation Service. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

3.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the November 2014 supplemental statement of the case.  The AOJ must also consider and discuss entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b) on an extraschedular basis, to include obtaining an updated referral to the VA Director of Compensation and Pension Service.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

